           Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 1 of 35




                               UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO

     ERINEO GARZA,
                                                          Case No. 1:19-cv-00275-DCN
             Plaintiff,
                                                          MEMORANDUM DECISION AND
             v.                                           ORDER

     CORIZON; SUSANNA CAMMANN,
     DDS; GEN BREWER; AMANDA
     TILLEMANS; and RONA SIEGERT,

             Defendants.


                                         I. INTRODUCTION

          This case involves Eighth Amendment claims brought by inmate Erineo Garza

against Defendants Corizon, LLC (“Corizon”), Dr. Susanna Cammann, Amanda

Tillemans, Gen Brewer, and Rona Siegert.1

          Pending before the Court are Garza’s Motion for Summary Judgment (Dkt. 27)

against all Defendants; Corizon, Dr. Cammann, Tillemans, and Brewer’s (collectively the

“Corizon Defendants”) Motion for Summary Judgment (Dkt. 28); Garza’s “Request to

Grant Summary Judgment Against Defendant Rona Siegert” (Dkt. 32); Garza’s Motion to

Strike (Dkt. 34); and Siegert’s Motion for Summary Judgment (Dkt. 37). The parties have

filed their responsive briefing on the motions and/or the time for doing so has passed

without response.


1
    Additional named defendants were dismissed in the Court’s Initial Review Order. Dkt. 5.


MEMORANDUM DECISION AND ORDER - 1
            Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 2 of 35




          Having reviewed the record, the Court finds the parties have adequately presented

the facts and legal arguments in the briefs. Accordingly, in the interest of avoiding further

delay, and because the Court finds the decisional process would not be significantly aided

by oral argument, the Court decides the pending motions on the record and without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

          For the reasons stated herein, the Court will DENY Garza’s Motion for Summary

Judgment against the Corizon Defendants (Dkt. 27); GRANT the Corizon Defendants’

Motion for Summary Judgment (Dkt. 28); DENY Garza’s Request to Grant Summary

Judgment Against Rona Siegert (Dkt. 32); DENY Garza’s Motion to Strike (Dkt. 34) and

GRANT Siegert’s Motion for Summary Judgment (Dkt. 37).

                                          II. BACKGROUND2

          Garza is an Idaho Department of Corrections (“IDOC”) inmate incarcerated in the

Idaho State Correctional Institution (“ISCI”). Garza is missing nearly all of his teeth and

requires the use of full upper dentures and partial lower dentures. Under IDOC’s standard

operating procedure for oral care (“Dental SOP”), inmates may be provided dentures at the

discretion of the attending dentist. Inmates are eligible to receive replacement dentures or

new dentures every five years. The Dental SOP classifies denture-related dental treatment

as non-emergency dental treatment. To receive access to non-emergency dental treatment,

inmates must submit a Health Services Request (“HSR”).

          Garza’s dental history shows he had full upper and lower partial dentures made in



2
    Unless otherwise noted, the following facts are undisputed.


MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 3 of 35




approximately November of 2014, before he was incarcerated.3 After Garza was

incarcerated and filed an HSR for dentures, Dr. Cammann provided him with a new set of

full upper dentures and partial lower dentures on May 11, 2017.4 Dr. Cammann gave Garza

written and verbal instructions for care of his new dentures.5 She also advised Garza that

the new dentures should not be worn at night, that sore spots were expected to develop as

his mouth adjusted to the new dentures, and how to clean and chew with the new dentures.

        On September 13, 2017, Garza knocked a tooth out of his partial lower dentures.

Dr. Cammann sent the lower dentures to the lab for repair and delivered the repaired

dentures to Garza on October 2, 2017. On March 1, 2018, Garza submitted an HSR stating

his lower partial denture was again broken. Dr. Cammann saw Garza the next day and

noted both his upper and lower dentures were broken. Garza told Dr. Cammann he had

broken his dentures by sneezing. Although she was suspicious of this explanation given

her understanding that it was highly unusual for a sneeze to dislodge—much less damage—

dentures, Dr. Cammann again sent Garza’s dentures to the lab to be repaired.

        On March 27, 2018, Dr. Cammann gave Garza his repaired upper and lower

dentures and adjusted them to make sure they fit correctly in his mouth. Dr. Cammann told


3
 Garza’s medical records suggest he had full upper and lower partial dentures made and fitted for him in
Caldwell, Idaho, in November of 2014. Dkt. 28-6, ¶ 9. On summary judgment, Garza disputes that his 2014
dentures were made in Caldwell. Dkt. 33, at 2. Although immaterial, the Court notes the dispute and has
omitted reference to where Garza’s 2014 dentures were purportedly made.
4
 Dr. Cammann is a dentist who, from September 30, 2016, to March 9, 2020, was employed full-time by
Corizon to provide general dental care for inmates at ISCI.
5
 Garza also suggests “Dr. Cammann never gave [him] an instruction sheet but read [the instructions] to
him as he has a hard time understanding things, can barely read and being Spanish the English language is
hard for him to comprehend.” Dkt. 33, at 2–3. The dispute is immaterial because Garza concedes Dr.
Cammann verbally went over the instructions with him.


MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 4 of 35




Garza to submit an HSR if the dentures started to bother him or if he believed they needed

to be adjusted. On August 17, 2018, Garza submitted an HSR complaining that his upper

dentures were causing him to bite his cheek. On September 9, 2018, Dr. Cammann adjusted

Garza’s upper dentures.

      On October 8, 2018, Dr. Cammann removed one of Garza’s remaining four lower

teeth due to a periapical abscess. This left Garza with three remaining teeth. During the

appointment, Dr. Cammann noted both Garza’s upper and lower dentures—which had been

adjusted less than a month earlier—were already showing signs of aesthetic damage. When

Dr. Cammann advised Garza that he needed to take better care of his dentures, he informed

her the damage was caused when he dropped his dentures and stepped on them.

      On December 13, 2018, Garza submitted an HSR to seek repairs for damage to his

lower partial dentures. On January 4, 2019, Dr. Cammann examined Garza’s dentures and

found one tooth was missing. Dr. Cammann concluded the missing tooth did not interfere

with Garza’s ability to chew food, the damage was merely aesthetic, and that sending the

dentures to the lab for another repair was not medically necessary. Dr. Cammann noted

this was the third instance where Garza had negligently damaged his dentures and informed

Garza she would no longer send his dentures to the lab to repair aesthetic damage that

lacked medical necessity. During the January 4, 2019 appointment, Dr. Cammann did

smooth the corners of two of Garza’s natural teeth, which Garza complained were sharp.

      On March 5, 2019, Garza again submitted an HSR requesting repair of his dentures.

During an appointment with him on March 14, 2019, Dr. Cammann asked Garza if he was

wearing his dentures overnight because the wear pattern appeared consistent with such


MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 5 of 35




practice. When Garza indicated he was not, Dr. Cammann instructed Garza not to wear his

dentures overnight and reminded him his dentures would no longer be repaired for aesthetic

reasons because it was apparent he was not taking care of them and because they had

already been repaired several times in the last year. Garza complained he was unable to eat

tortillas due to the damage to his dentures, but Dr. Cammann found Garza had an even bite

and concluded it was realistic for him to bite tortillas with the posterior teeth of his

dentures. On summary judgment, Garza disputes that he could eat properly, and notes Dr.

Cammann did not observe him during meals and could not see how hard it was for him to

chew his food or to digest unchewed food as a result of the damage to his dentures.

       On April 29, 2019, Garza received a routine annual dental checkup. During the visit,

Dr. Cammann found Garza’s overall oral hygiene was extremely poor. Garza’s remaining

three teeth had heavy plaque and tartar buildup, which suggested he was either not brushing

his teeth properly or was not brushing his teeth at all. During the appointment, a dental

hygienist reminded Garza he was not yet eligible for new dentures pursuant to the Dental

SOP.

       On May 1, 2019, Garza submitted a formal request for new dentures. Dr. Cammann

denied the request on May 7, 2019, stating replacement dentures were not medically

indicated because Garza’s existing dentures were still functional. On May 10, 2019, Garza

submitted an HSR complaining that his dentures were broken and sharp wires were poking

his gums. On May 14, 2019, Garza submitted a grievance stating his upper dentures were

missing teeth, his lower dentures were broken with protruding wires digging into his gums,

and that he suffered a lot of pain and couldn’t chew his food as a result. Garza then


MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 6 of 35




requested repair of his dentures so he could eat properly.

       On May 17, 2019, Dr. Cammann met with Garza to address his complaints. Dr.

Cammann did not find any protruding wires near the #28 junction, where Garza

complained wires were poking his gums. Dr. Cammann noted the wires near the #28

juncture were still coated with acrylic and were unexposed. Although he also complained

of mouth sores, Dr. Cammann could not find any sores in Garza’s mouth. Dr. Cammann

smoothed and polished around the #28 juncture, adjusted and reinforced the lingual cusp

of Garza’s dentures, and ultimately concluded the issues of which Garza complained were

likely due to his poor oral hygiene, and not to any problem with the dentures. For instance,

although Garza had just had a cleaning less than a month earlier, his natural teeth were

already built up with heavy plaque and debris. When Dr. Cammann asked Garza whether

he was intentionally failing to brush his teeth so his remaining teeth would be pulled, Garza

responded, “yes.” Dkt. 28-13, at 6. Dr. Cammann determined there was no clinical reason

to remove Garza’s three remaining teeth because they were non-mobile and served as good

anchors for Garza’s partial lower dentures. Dr. Cammann also again concluded there was

no medical indication Garza’s dentures needed to be repaired because they were

functioning properly.

       On summary judgment, the Corizon Defendants highlight Garza’s commissary

records from 2018 and 2019 undermine his allegations that he was unable to eat properly

due to his dentures. For instance, in the days after Dr. Cammann’s May 17, 2019

appointment with him, Garza continued to purchase, and presumably eat, many items he

would be unable to consume without functioning dentures, including Whoppers, Milk


MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 7 of 35




Duds, chips, tortillas, nuts, cookies, crackers, cereal, and popcorn. Dkt. 28-6, at ¶ 25. Dr.

Cammann also notes Garza is morbidly obese, and that this would not be possible if he was

unable to eat. Id. Garza responds that his commissary purchases and weight are irrelevant

and have nothing to do with his dentures. Dkt. 33, at 5.

       On May 21, 2019, Gen Brewer, a Registered Nurse and Director of Nursing at ISCI,

responded to Garza’s May 14, 2019 grievance. In her response, Brewer stated: “You were

seen by the dentist on 5/17/19. She looked at and evaluated your partial. I hope your

concerns were addressed. Please brush your teeth and take care of the partial you have.”

Dkt. 28-5, at 2. On May 23, 2019, Amanda Tillemans, the then-Health Service

Administrator at ISCI, reviewed Garza’s grievance and Brewer’s response. Tillemans

denied Garza’s request for new dentures, noting Dr. Cammann performed a thorough

evaluation of Garza’s teeth, gums, and dentures on May 17, 2019, and made sure there was

nothing to cause him significant pain or discomfort. Garza appealed Tillemans’ denial.

       On June 18, 2019, Rona Siegert, the Healthcare Services Director for IDOC,

affirmed the denial of Garza’s grievance. Siegert noted Dr. Cammann’s examination of

Garza’s dentures on May 17, 2019, did not reveal any exposed wires and that Dr. Cammann

smoothed out Garza’s lower partial dentures to ensure he would not feel anything sharp.

Siegert encouraged Garza to take care of his dentures and remaining natural teeth. Siegert

also reminded Garza he was not yet eligible for replacement dentures under IDOC’s Dental

SOP.

       Garza filed the instant suit on July 11, 2019. Garza brings Eighth Amendment

claims pursuant to 42 U.S.C. § 1983, and alleges Defendants were deliberately indifferent


MEMORANDUM DECISION AND ORDER - 7
         Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 8 of 35




to his serious dental needs by failing to replace his dentures. Garza claims Defendants’

failure to replace his damaged dentures caused him needless pain and suffering, loss of

sleep, loss of appetite, and severe stomach problems due to not being able to properly chew

and digest his food.

                                             III. ANALYSIS

       In addition to his Motion for Summary Judgment, Garza filed two motions which

essentially seek to strike the Corizon Defendants’ and Siegert’s respective Responses to

his Motion for Summary Judgment. The Corizon Defendants and Siegert have also filed

cross-Motions for Summary Judgment. Because resolution of Garza’s procedural motions

will determine what evidence and briefing the Court considers on summary judgment, the

Court addresses the procedural motions first, and then turns to the various motions for

summary judgment.

       A. Request to Grant Summary Judgment against Siegert (Dkt. 32) and
          Motion to Strike (Dkt. 34) the Corizon Defendants’ Response6

       Garza filed a Motion for Summary Judgment—against the Corizon Defendants and

Siegert—on July 10, 2020. Dkt. 27. The Corizon Defendants and Siegert both responded

to Garza’s Motion for Summary Judgment on July 31, 2020. Dkt. 29; Dkt. 30. In his

procedural motions, Garza first suggests summary judgment should be entered against

Defendants because their Responses were untimely filed.



6
 Garza apparently filed his Request to Grant Summary Judgment against Siegert, and Motion to Strike the
Corizon Defendants’ Response, in lieu of a Reply in support of his Motion for Summary Judgment, as he
did not file a Reply to either Siegert’s or the Corizon Defendants’ Responses to his Motion for Summary
Judgment. Similarly, Siegert filed a Reply to Garza’s Request to Grant Summary Judgment against her but
did not file a Reply in support of her cross-Motion for Summary Judgment.


MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 9 of 35




       Garza argues both Federal Rule of Civil Procedure 56 and Local Civil Rule 7.1(c)(1)

for the District of Idaho require a party to respond to a motion for summary judgment

within twenty-one days after the motion is filed. Although the Corizon Defendants and

Siegert filed their Responses to Garza’s Motion for Summary Judgment on July 31, 2020—

twenty-one days after Garza’s July 10, 2020 Motion for Summary Judgment was filed and

served—Garza contends his Motion for Summary Judgment was instead filed on July 8,

2020. Garza argues Defendants’ Responses are purportedly two days late and, as such,

cannot be considered by the Court on summary judgment. Garza is mistaken.

       Garza appears to believe that because he signed his Motion for Summary Judgment

and supporting documents on July 8, 2020, the documents were also filed and served on

Defendants on that date. Dkt. 32, at 1; Dkt. 34, at 1. However, as the Mailing Authorization

submitted with Garza’s Motion for Summary Judgment illustrates, ISCI could not file

Garza’s Motion for Summary Judgment electronically on June 8, 2020, due to a network

issue. Dkt. 27-4. The paralegal for ISCI accordingly approved filing by mail. Id. The Clerk

of the Court’s date stamp on Garza’s Motion for Summary Judgment—as well as the Clerk

of the Court’s date stamp on each of Garza’s supporting documents (including the envelope

they arrived in)—illustrates the Court did not receive Garza’s Motion for Summary

Judgment and supporting documents until July 10, 2020. See, Dkt. 27, 27-1–27-11. The

Court electronically filed Garza’s Motion and supporting documents on July 10, 2020, and

the Corizon Defendants and Siegert were served, by virtue of the ECF filing, on the same

date. The Corizon Defendants and Siegert then timely filed their responses on July 31,

2020, exactly twenty-one days after the July 10, 2020 filing. Garza’s argument regarding


MEMORANDUM DECISION AND ORDER - 9
         Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 10 of 35




the timing of Defendants’ Responses is accordingly baseless.

        Garza also argues summary judgment should be entered against the Corizon

Defendants and Siegert pursuant to Federal Rule of Civil Procedure 56(c) and Local Civil

Rule 7.1(c) because they did not file an affidavit or statement of disputed facts with their

Responses to his Motion for Summary Judgment. Garza suggests the Corizon Defendants

and Siegert have accordingly consented to entry of summary judgment against them.

Again, Garza misunderstands the record.

        In addition to responding to Garza’s Motion for Summary Judgment on July 31,

2020, the Corizon Defendants also filed a cross-Motion for Summary Judgment the same

day. Dkt. 28. When a cross-movant’s filing in support of its own motion for summary

judgment contains specific facts that answer the movant’s motion for summary judgment,

there is no need to file the same materials both in opposition to the movant’s motion and

with the cross-motion. William W. Schwarz, et al., The Analysis and Decision of Summary

Judgment Motions, 139 F.R.D. 441, 499 (Feb. 1992); Fair Housing Council of Riverside

Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1137 (9th Cir. 2001) (rejecting party’s position

that the court need not consider evidence submitted in support of a cross-movant’s motion

for summary judgment if that evidence was not also specifically filed with the cross-

movant’s response to the movant’s motion).7

        As explained below, here the Corizon Defendants’ cross-Motion for Summary




7
 Of course, if a party’s cross-motion and evidentiary support do not adequately respond to the other party’s
motion, the cross-movant must file an opposition or risk a judgment against it for failure to oppose a
properly supported motion. Schwarz, 139 F.R.D. at 500.


MEMORANDUM DECISION AND ORDER - 10
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 11 of 35




Judgment contains specific facts to answer those raised in Garza’s Motion. Rather than

submitting the same facts with their Response to Garza’s Motion for Summary Judgment,

the Corizon Defendants filed a statement of undisputed facts and supporting evidence with

their cross-Motion for Summary Judgment (Dkt. 28-2), which they explicitly incorporated

by reference in their Response to Garza’s Motion for Summary Judgment. Dkt. 29, at 1–2.

In an attempt to avoid duplicative filing, Siegert also incorporated the Corizon Defendants’

statement of undisputed facts by reference in her Response to Garza’s Motion for Summary

Judgment (Dkt. 30, at 3)8, as well as in her subsequent cross-Motion for Summary

Judgment (Dkt. 37-1, at 3).

        Defendants’ attempt to avoid duplicative filing and to preserve judicial economy by

filing one statement of facts (rather than three duplicative versions of the same facts), as

well as one declaration for each defendant (instead of three duplicate declarations for each

defendant) not only complies with Federal Rule of Civil Procedure 56(c) and District of

Idaho Local Rule 7.1(c), but is encouraged by the Court. See Judge Nye’s Motion Practice

Guidelines, available at https://id.uscourts.gov/district/judges/nye/Motion_Practice.cfm.9

        In short, Garza’s Request to Grant Summary Judgment against Rona Siegert (Dkt.

32) and Motion to Strike the Corizon Defendants’ Response (Dkt. 34) are meritless and are


8
  Siegert also incorporated the Declarations of Cammann, Brewer, and Tillemans (and supporting evidence,
including Garza’s medical records) by reference in her Response to Garza’s Motion for Summary
Judgment. Dkt. 30, at 8–11.

9
  In fact, the Court would have preferred for Defendants to avoid even further duplication by filing their
respective responses to Garza’s Motion for Summary Judgment combined in the same brief with their
respective cross-Motions for Summary Judgment. Id. Although they were not required to do so, such
practice could have avoided Garza’s misplaced procedural argument, as well as the panoply of briefs on
summary judgment filed in this case.


MEMORANDUM DECISION AND ORDER - 11
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 12 of 35




therefore DENIED.

       B. Cross-Motions for Summary Judgment

       1. Summary Judgment Standard

       Summary judgment is appropriate where the moving party can show that, as to any

claim or defense, “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court must enter

summary judgment if, after adequate time for discovery and upon motion, a party “fails to

make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). One of the principal purposes of the summary judgment

rule “is to isolate and dispose of factually unsupported claims or defenses[.]” Id. at 323. It

is not “a disfavored procedural shortcut,” but is instead the “principal tool[] by which

factually insufficient claims or defenses [can] be isolated and prevented from going to trial

with the attendant unwarranted consumption of public and private resources.” Id. at 327.

       “The mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986) (emphasis in original). Material facts are those “that might affect the

outcome of the suit under the governing law[.]” Id. at 248. Summary judgment is not

appropriate if the dispute about a material fact is “genuine,” that is, “if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id.

       The Court’s role at summary judgment is not “to weigh the evidence and determine


MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 13 of 35




the truth of the matter but to determine whether there is a genuine issue for trial.” Anderson,

477 U.S. at 249. The Court does not make credibility determinations at this stage of the

litigation, as such determinations are reserved for the trier of fact. Hanon v. Dataproducts

Corp., 976 F.2d 497, 507 (9th Cir. 1992). In considering a motion for summary judgment,

the Court must also “view[] the facts in the non-moving party’s favor[.]” Zetwick v. Cty. of

Yolo, 850 F.3d 436, 441 (9th Cir. 2017).

       However, the Court need not accept allegations by the non-moving party if such

allegations are not supported by sufficient evidence. Anderson, 477 U.S. at 249. Instead,

once the moving party demonstrates the absence of a genuine issue of material fact, the

nonmoving party must go beyond the pleadings and by its own evidence “set forth specific

facts showing that there is a genuine issue for trial.’” Far Out Productions, Inc. v. Oskar,

247 F.3d 986, 997 (9th Cir. 2001) (quoting Fed. R. Civ. P. 56(e)); Keenan v. Allan, 91 F.3d

1275, 1279 (9th Cir. 1996) (noting the nonmoving party must “identify with particularity

the evidence that precludes summary judgment.”). “If the evidence is merely colorable, or

is not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

249–50 (cleaned up).

       Finally, when cross-motions for summary judgment on the same claim are before

the court, “the court has an independent duty to review each cross-motion and its

supporting evidence.” Fair Housing Council, 249 F.3d at 1137. “The filing of cross-

motions does not ensure that summary judgment is in order. Each motion must be

considered on its own merits, and both may be denied.” Schwarz, 139 F.R.D. at 499. Thus,

even in cases in which both parties believe there are no material factual issues, the court


MEMORANDUM DECISION AND ORDER - 13
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 14 of 35




has a responsibility to analyze whether the record on cross-motions for summary judgment

demonstrates the existence of material fact precluding summary judgment. Chevron USA,

Inc. v. Cayetano, 224 F.3d 1030, 1037 & n.5 (9th Cir. 2000).

       2. Deliberate Indifference Standard

       Garza contends the Defendants have subjected him to inadequate medical treatment

in violation of the Eighth Amendment’s prohibition against cruel and unusual punishment.

With respect to medical care for inmates, the Eighth Amendment is violated when prison

officials demonstrate “deliberate indifference to serious medical needs.” Estelle v. Gamble,

429 U.S. 97, 104 (1976). In order to establish deliberate indifference, an inmate must

satisfy objective and subjective components of a two-part test. Wilson v. Seiter, 501 U.S.

294, 298–99 (1991). First, the prisoner must show a “serious medical need” by

“demonstrating that failure to treat a prisoner’s condition could result in further significant

injury or the unnecessary and wanton infliction of pain.” Jett v. Penner, 439 F.3d 1091,

1096 (9th Cir. 2006) (cleaned up).

       Second, the inmate must show the defendant’s “response to the need was

deliberately indifferent.” Id. To satisfy the subjective test—that the defendant’s response

to a serious medical need was deliberately indifferent—a plaintiff must show both that: (1)

the course of treatment the defendant chose was medically unacceptable under the

circumstances; and (2) the defendant chose this course in conscious disregard of an

excessive risk to the plaintiff’s health. Edmo v. Corizon, 935 F.3d 757, 786 (9th Cir. 2019)

(citations omitted).

       The subjective component is intended to preclude a finding of deliberate


MEMORANDUM DECISION AND ORDER - 14
         Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 15 of 35




indifference for accidents or inadvertent or even negligent failure to provide medical care.

Estelle, 429 U.S. at 105–06; Hutchinson v. United States, 838 F.2d 390, 394 (1988);

Farmer v. Brennan, 511 U.S. 825, 835 (1994) (“ordinary lack of due care” is insufficient

to establish deliberate indifference). As such, deliberate indifference entails something

more than medical malpractice or even gross negligence. Toguchi v. Chung, 391 F.3d 1051,

1060 (9th Cir. 2004). Deliberate indifference is only present when a prison official “knows

of and disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837. Thus, a

deliberate indifference claim against a medical provider requires a showing that the

defendant acted with subjective recklessness. Id. at 839–40.

        Finally, even if deliberate indifference is shown, the prisoner must demonstrate

harm caused by the indifference to state an Eighth Amendment claim. Jett, 439 F.3d at

1096; Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1989) (explaining delay in

providing medical treatment does not constitute an Eighth Amendment violation unless the

delay was harmful).

        To bring a constitutional claim under § 1983 against a municipality or other

government entity, a plaintiff cannot rely on respondeat superior liability. Monell v. Dep’t

of Soc. Servs. of New York, 436 U.S. 658, 691 (1978). Under Monell,10 a municipality or




10
  Where, as here, an inmate claims a private entity like Corizon has violated his constitutional rights, the
plaintiff must satisfy the test articulated in Monell. Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1138–40
(9th Cir. 2012) (applying Monell to private entities acting under color of state law).


MEMORANDUM DECISION AND ORDER - 15
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 16 of 35




entity is subject to liability only if: (1) the plaintiff was deprived of a constitutional right;

(2) the entity had a policy or custom; (3) the policy or custom amounted to deliberate

indifference to the plaintiff’s constitutional right; and (4) the policy or custom was the

moving force behind the constitutional violation. Mabe v. San Bernardino Cty., 237 F.3d

1101, 1110–11 (9th Cir. 2001).

       3. Garza’s Motion for Summary Judgment (Dkt. 27)

       Garza argues Defendants violated his Eighth Amendment right to be free from cruel

and unusual punishment by refusing to provide him with “proper upper and lower plate

dentures that [do not] have missing teeth, wires protruding and rubbing on and cutting into

his gum[s].” Dkt. 27-1, at 2. Liberally construed, Garza contends Defendants failed to

provide necessary dental care because of IDOC’s Dental SOP, and, in relying on the Dental

SOP rather than medical necessity, Defendants were deliberately indifferent to his serious

dental needs. United States v. Seesing, 234 F.3d 456, 462 (9th Cir. 2000) (explaining pro

se complaints and motions from prisoners must be liberally construed).

       a. Garza’s Eighth Amendment Claim

       Although not addressed by the parties, it appears Garza’s significant dental issues—

including the loss or extraction of nearly all of his teeth—constitutes a serious medical

need. The Court assumes, without deciding, that Garza’s dental condition is a serious

medical need. However, Garza fails to establish that Defendants acted with deliberate

indifference to his dental condition in his Motion for Summary Judgment.

       “Dental care is one of the most important medical needs of inmates.” Hunt, 865 F.2d

at 200 (quoting Ramos v. Lamm, 639 F.2d 559, 576 (10th Cir. 1980)). As such, the Eighth


MEMORANDUM DECISION AND ORDER - 16
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 17 of 35




Amendment requires “that prisoners be provided with a system of ready access to adequate

dental care.” Hunt, 865 F.2d at 200 (citation omitted). Here, Garza has clearly had ready

access to dental care. For instance, between May 11, 2017 and May 17, 2019, Dr.

Cammann provided Garza with new dentures, repaired Garza’s new dentures three times,

removed Garza’s abscessed tooth, cleaned Garza’s teeth, and treated Garza in multiple

additional appointments.11 The relevant question in this case is thus not whether Garza

received dental care, but whether Defendants were deliberately indifferent to Garza’s

dental condition by failing to provide him with replacement dentures.

        In his Motion for Summary Judgment, Garza devotes his argument almost entirely

to the Dental SOP, contending Defendants’ deliberate indifference to his serious dental

needs “is based upon [their] customs, practices, protocols and policies generated and

revolving around administrative convenience and costs that are unrelated to Plaintiff’s

serious dental needs and violate standards of dental care in an evolving society.” Dkt. 27-

1, at 2. Garza argues he was denied new dentures solely because he was not eligible for

them under the Dental SOP. Id. at 4–6; Dkt. 27-2, ¶¶ 1, 3, 6; Dkt. 27-3, ¶¶ 7–10, 14. Garza

also contends the Dental SOP is “on its face unconstitutional,” and that it subjects not only

Garza, but all other inmates who need replacement dentures within a five-year span, to

cruel and unusual punishment. Dkt. 27-1, at 4–5.



11
  See, supra, Section II (May 11, 2017 new dentures; October 2, 2017 delivery of repaired dentures; March
2, 2018 appointment; March 27, 2018 delivery of repaired dentures; September 9, 2018 appointment to
adjust dentures; October 8, 2018 removal of abscessed tooth; January 4, 2019 appointment; March 14, 2019
appointment; April 29, 2019 cleaning; May 17, 2019 appointment including denture repair). Of his seven
dental appointments between March 1, 2018 and May 17, 2019, six were made at Garza’s request to adjust
or repair his dentures.


MEMORANDUM DECISION AND ORDER - 17
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 18 of 35




       In focusing solely on the Dental SOP, Garza neglects to first show replacement

dentures were medically necessary in his case. Garza does not offer any evidence—whether

from a Corizon medical provider, an expert, or any other source—to suggest Defendants

provided constitutionally inadequate medical care in denying his request for replacement

dentures. Garza also completely ignores the evidence showing Dr. Cammann, his treating

dentist, did not simply deny him replacement dentures due to the Dental SOP, but instead

frequently repaired and evaluated his dentures, and repeatedly concluded replacement

dentures were not medically necessary. Dkt. 28-2, ¶¶ 10–12, 14, 16–17, 19, 22. In order

for the Court to assess whether the Dental SOP is unconstitutional, Garza must first show

that Defendants’ refusal to replace his dentures was medically unacceptable and chosen in

conscious disregard of an excessive risk to his health. Without such showing, Garza lacks

standing to challenge the Dental SOP. See, e.g., City of Los Angeles v. Lyons, 461 U.S. 95,

101 (1983) (“It goes without saying that those who seek to invoke the jurisdiction of the

federal courts must satisfy the threshold requirement imposed by Article III of the

Constitution by alleging an actual case or controversy. Plaintiffs must demonstrate a

personal stake in the outcome in order to assure that concrete adverseness which sharpens

the presentation of issues necessary for the proper resolution of constitutional questions.”)

(cleaned up); Warth v. Seldin, 422 U.S. 490, 499 (1975) (“The [Article] III judicial power

exists only to redress or otherwise to protect against injury to the complaining party, even

though the court’s judgment may benefit others collaterally.”).

       Garza is not entitled to summary judgment because he does put forth evidence to

establish as a matter of law—or even address—whether Defendants’ failure to give him


MEMORANDUM DECISION AND ORDER - 18
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 19 of 35




replacement dentures was medically unacceptable. Edmo, 935 F.3d at 786. Nor does Garza

show that Defendants denied him replacement dentures in conscious disregard of an

excessive risk to his health. Id. While Dr. Cammann contends Garza does not need

replacement dentures because his current dentures, although aesthetically damaged, are

fully functional, Garza does not offer any evidence other than his own opinion to show

replacement dentures are medically necessary. “A difference of opinion between a

prisoner-patient and prison medical authorities regarding treatment does not give rise to a

§ 1983 claim.” Franklin v. State of Or., State Welfare Div., 662 F.2d 1337, 1344 (9th Cir.

1981) (citing Mayfield v. Craven, 433 F.2d 873, 874 (9th Cir. 1970)).

       In addition to his claims regarding the Dental SOP, Garza argues “delay in providing

dentures is deliberate indifference,” and cites several cases in support. Dkt. 27-1, at 5–6.

Each is inapposite. In Wynn v. Southward, 251 F.3d 588, 593 (7th Cir. 2001), the Seventh

Circuit held the district court erred in granting defendant’s Motion to Dismiss an inmate’s

Eighth Amendment claim with respect to his dentures. Like Garza, the inmate in Wynn

alleged he was unable to chew his food without dentures, significantly impending his

ability to eat.12 Id. The Seventh Circuit held such allegations were sufficient to state an

Eighth Amendment claim at the Motion to Dismiss stage of the litigation. In its Initial

Review Order, this Court similarly held Garza’s allegations regarding his inability to eat

without replacement dentures were sufficient to plead an Eighth Amendment claim.13 To


12
   Incidentally, unlike Garza, the inmate in Wynn did not have any dentures, and alleged prison officers
deliberately misplaced his dentures when they removed him from the general prison population to the
prison’s Isolation Detention Unit.
13
   Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b), the Court’s Initial Review Order screened Garza’s
Complaint for failure to state a claim upon which relief may be granted.


MEMORANDUM DECISION AND ORDER - 19
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 20 of 35




obtain summary judgment, Garza must offer much more than unsupported allegations. As

the moving party with the ultimate burden of proof at trial, Garza must present evidence

which would entitle him to a directed verdict if the evidence were to go uncontroverted at

trial. Miller v. Glenn Miller Prods., 454 F.3d 975, 987 (9th Cir. 2006) (citation omitted).

Garza’s unsubstantiated allegations regarding his need for replacement dentures fall far

short of meeting this standard.

       Garza next cites to Dean v. Coughlin, 623 F. Supp. 392 (S.D.N.Y. 1985), where the

district court concluded plaintiffs, who represented a class of female inmates incarcerated

at the Bedford Hills Correctional Facility, were entitled to a preliminary injunction ordering

defendants to provide adequate dental care to inmates at the facility. In finding plaintiffs

were likely to succeed on the merits of their Eighth Amendment claim, the court held,

among other things, that the record indicated the prison’s provision of dentures was

severely lacking. Id. at 399. For instance, a dental hygienist first recognized one plaintiff

needed dentures during a visit in December of 1983, but the plaintiff did not receive

dentures until April of 1985. A prison dentist first identified another plaintiff’s need for

full dentures on October 29, 1983, and all of the inmate’s teeth were extracted in

preparation for new dentures in December of 1983. However, the inmate did not receive

new dentures until March of 1985. During the fifteen months she was without dentures, the

plaintiff lost so much weight she had to be placed on a food supplement. Id. By contrast,

here Dr. Cammann repeatedly evaluated Garza’s dentures and consistently determined he

does not have a medical need for replacement dentures because his existing dentures are

functional.


MEMORANDUM DECISION AND ORDER - 20
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 21 of 35




       Similarly, in Farrow v. West, 320 F.3d 1235, 1244 (11th Cir. 2003), a prison dentist

acknowledged an inmate’s medical need for dentures on October 19, 1999. Yet, the inmate

did not receive dentures until January 2001. During the fifteen months he was without

dentures, the inmate suffered significant weight loss, pain and bleeding gums. The

defendant dentist recognized the inmate’s weight loss and advised the inmate he needed a

physical examination. In reversing summary judgment in favor of the defendant dentist,

the Eleventh Circuit explained there was sufficient evidence to support the inmate’s Eighth

Amendment claim because the defendant dentist: (1) determined dentures were medically

necessary; (2) was repeatedly made aware of the inmate’s problematic weight loss as a

result of not having dentures; and (3) still delayed in providing the innate with dentures for

more than a year. Id. The Farrow Court held the defendant dentist’s “substantial and

inordinate delay in treatment raise[d] a jury question as to [defendant’s] deliberate

indifference towards Farrow’s serious medical need.” Id. at 1246. Unlike in Farrow, here

the prison dentist instead determined replacement dentures were not medically necessary.

Garza does not put forth any evidence to call Dr. Cammann’s conclusion into question.

And, as further discussed below, Dr. Cammann was also unable to verify any of Garza’s

purported symptoms, despite repeated appointments with Garza and multiple evaluations

of his dentures. See generally Dkt. 28-6.

       Finally, in Hunt, 865 F.2d at 199, an inmate lost his dentures in a prison riot and

made repeated requests for dental treatment and replacement dentures. The inmate’s

requests were ignored, and he ultimately filed a grievance claiming his remaining teeth

were breaking, his gums were bleeding and infected, and he was suffering pain and weight


MEMORANDUM DECISION AND ORDER - 21
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 22 of 35




loss. Despite being aware of the inmate’s symptoms, the prison dentist did not see the

inmate for another three months. Id. In reversing summary judgment in favor of the

defendant dentist and others, the Ninth Circuit explained, “Hunt alleged, and the defendants

did not dispute, that there was a delay of more than three months before Hunt was treated.

Given the serious dental problems which Hunt alleges he repeatedly complained about . . .

it reasonably could be concluded that the delay was deliberate[.]” Id. at 201. Here, Garza’s

medical records instead show he has had an appointment with Dr. Cammann every time he

requested one, including six dental appointments in a little over a year. Garza’s only

grievance was also promptly answered (although, after an appointment with Dr. Cammann,

it was ultimately denied). Like the other cases he cites, Hunt is distinguishable and does

not support Garza’s claim of deliberate indifference.14

        In addition to his argument regarding the Dental SOP and citation to the

aforementioned cases, Garza raises two misplaced procedural arguments against the

Corizon Defendants on summary judgment. First, Garza implies he is entitled to summary

judgment because the Corizon Defendants did not produce the contract governing

Corizon’s medical care and services to IDOC during discovery. Dkt. 27-1, at 2–3. While

Corizon objected to Garza’s request for the contract in its response to Garza’s First Set of

Interrogatories and Requests for Documents, it directed Garza to IDOC officials to review

the copy of the contract that IDOC makes available to inmates. Dkt. 27-7, at 2. If Garza



14
   In the two other cases Garza cites, Field v. Gander, 734 F.2d 1313, 1314 (8th Cir. 1984) and Hartsfield
v. Colburn, 371 F.3d 454, 456 (8th Cir. 2004), there was evidence that defendants deliberately ignored the
plaintiffs’ repeated pleas for dental care. By contrast, Dr. Cammann saw Garza and evaluated his dentures
every time he asked her to. Dkt. 28-2, ¶¶ 11, 14, 16, 17, 20, 21, 22.


MEMORANDUM DECISION AND ORDER - 22
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 23 of 35




was dissatisfied with this response, he should have followed the discovery dispute

procedure set forth in Federal Rule of Civil Procedure 37 and Local Civil Rule 37.1.

Garza’s Motion for Summary Judgment is not the proper avenue to seek additional

discovery from the Corizon Defendants.

       Moreover, even if his procedural argument was appropriately raised, the Corizon

Defendants’ response to Garza’s discovery request did not provide grounds to enter

judgment against them. Garza was not denied access to the contract and, absent a showing

of a constitutional violation, the Court lacks jurisdiction to review Garza’s claims regarding

Corizon’s purportedly unconstitutional policy. See, e.g., Warth, 422 U.S. at 499 (“A federal

court’s jurisdiction therefore can be invoked only when the plaintiff himself has suffered

‘some threatened or actual injury resulting from the putatively illegal action[.]’”) (quoting

Linda R.S. v. Richard D., 410 U.S. 614, 617 (1973)).

       Second, Garza contends the Corizon Defendants did not dispute the factual

allegations of his Complaint because they claim in their Answer, “the actions of Corizon

Defendants have at all times been in reliance on the policies and procedures of the Idaho

Department of Corrections, and these policies and procedure are rationally related to

legitimate penological objectives.” Dkt. 27-1, at 4. Although the Corizon Defendants raised

the Dental SOP as one of several affirmative defenses to Garza’s allegations in their

Answer (Dkt. 15, at 10) they also specifically denied each of Garza’s allegations regarding

their purported deliberate indifference. Id. at 5–9. Garza’s claim that the Corizon

Defendants did not dispute his factual allegations is inaccurate and is not a reason to enter

summary judgment in his favor.


MEMORANDUM DECISION AND ORDER - 23
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 24 of 35




      In sum, Garza has not presented evidence to establish the elements of a deliberate

indifference claim with respect to any of the Defendants. Because Garza fails to set forth

substantial and competent evidence to show he is entitled to judgment as a matter of law,

Garza’s Motion for Summary Judgment is DENIED.

      4. The Corizon Defendants’ Motion for Summary Judgment (Dkt. 28)

      In his Complaint, Garza generally alleges replacement dentures are medically

necessary because his upper denture “has teeth missing and [he] is unable to properly chew

his food for digestion and when he tries the upper plate flops around and causes him pain.”

Dkt. 3, ¶¶ 30–31. Garza also contends the “lower partial plate is broken with wires

protruding which dig into his gums when he attempts to chew his food.” Id., ¶ 31. Garza

suggests the “lack of proper dentures subjects Plaintiff to cruel and unusual treatment as

the broken dentures cause[] Plaintiff pain, discomfort, an inability to adequately chew his

food, bleeding and swollen gums serving no penological or rational and legitimate

purpose.” Id., ¶ 32. The Corizon Defendants argue they are entitled to summary judgment

because there is no evidence to suggest Dr. Camman’s medical care satisfies either prong

of the subjective deliberate indifference standard. The Court must agree.

      a. Dr. Cammann

      First, all of the evidence in the record suggests Dr. Cammann’s decisions with

respect to Garza’s dentures were medically appropriate. After providing Garza with new

dentures in May of 2017, Dr. Cammann twice sent Garza’s dentures to the lab for repair

upon Garza’s request—once in October of 2017 and again in March of 2018. It is not clear

from the record whether Garza’s dentures were functionally, or merely aesthetically,


MEMORANDUM DECISION AND ORDER - 24
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 25 of 35




damaged when Dr. Cammann sent them to the lab for repair in the Fall of 2017 and Spring

of 2018.15 However, when Garza submitted another HSR seeking repair for damage to his

dentures on December 13, 2018, Dr. Cammann determined a third repair was not necessary

since the damage was aesthetic and not functional.

        Specifically, upon examination of Garza’s dentures on January 4, 2019, Dr.

Cammann noted one tooth was missing. Dkt. 28-6, ¶ 17. Dr. Cammann determined the

missing tooth did not impair functionality because Garza still had 13 upper teeth to

function, while a normal full denture has 14 teeth. Id. Dr. Cammann noted that despite the

missing tooth Garza “still had posterior occlusion (effective contact of the molar and

bicuspid teeth) with lateral excursion which is the reason removable prosthodontic

appliances are fabricated to help a patient achieve functionality.” Id. Dr. Cammann

concluded it was not medically necessary to send Garza’s dentures to the lab for repairs for

a third time in January of 2019 because there was no reason the damage would impair his

ability to masticate food.16 Id. Dr. Cammann explained it would be necessary to send

dentures to the lab or order new dentures if Garza could not eat, developed serious sores in

his mouth as a result of ill-fitting dentures that could not be adjusted in clinic, or if Garza




15
   As noted, in addition to twice sending Garza’s dentures to the lab for repair, Dr. Cammann also adjusted
Garza’s dentures on September 9, 2018 when he complained they were causing him to bite his cheek,
removed one of Garza’s existing teeth due to a periapical abscess on October 8, 2018, and gave Garza a
routine annual dental checkup on April 29, 2019. Dkt. 28-2, ¶¶ 14, 15, 18. Garza does not challenge such
care on summary judgment.
16
   The Corizon Defendants note Garza admitted he could chew food with his dentures more than five months
after his January 2019 appointment with Dr. Cammann because, during a mental health screening on June
25, 2019, after he was removed to restrictive housing, Garza noted his anxiety would decrease once he was
given his (existing) dentures so he could eat. Id.; see also Dkt. 28-10, at 14. Garza does not address this
claim on summary judgment.


MEMORANDUM DECISION AND ORDER - 25
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 26 of 35




was not able to open and close his mouth in a normal manner. Id., ¶ 18. Dr. Cammann

found Garza had none of these issues upon her January 4, 2019 evaluation. Id.

Nevertheless, Dr. Cammann did smooth the corners of two of Garza’s natural teeth to

address his complaint that such teeth were sharp. Id., ¶ 17.

       On March 5, 2019, Garza again submitted an HSR requesting that his dentures be

repaired. Dr. Cammann saw Garza on March 14, 2019, and reevaluated his dentures.

During the March 14, 2019 appointment, Garza complained of a sore spot on his lower

molar region. Dkt. 28-13, at 9. Dr. Cammann adjusted Garza’s dentures and Garza

confirmed his dentures felt better upon adjustment. Id. When Garza complained that he

could not eat tortillas with his dentures, Dr. Cammann again checked his bite and

determined he had even occlusion, meaning he could realistically bite tortillas with the

posterior teeth on his dentures. Id.; Dkt. 28-6, ¶ 20. Dr. Cammann also noted that Garza’s

lower partial dentures appeared secure and did not rock loose, and that his remaining three

teeth (although in bad shape due to calcium buildup and heavy plaque suggestive of a

failure to brush his teeth) served as a good anchor for his partial lower dentures. Dkt. 28-

6, ¶ 20. Ultimately, Dr. Cammann concluded the damage to Garza’s anterior denture teeth

was aesthetic and did not impede his ability to masticate his food, which is a function

performed by the posterior teeth. Id.

       On May 1, 2019, Garza submitted a formal request for new dentures. Dr. Cammann

denied the request because Garza’s existing dentures were still functional, and because he

was not yet eligible for new dentures under the Dental SOP. Id., ¶ 22. In denying Garza’s

request, Dr. Cammann reiterated that there was no medical indication that Garza’s dentures


MEMORANDUM DECISION AND ORDER - 26
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 27 of 35




needed to be replaced. Id.

       Following Dr. Cammann’s denial, Garza submitted an HSR complaining his

dentures were broken and that sharp wires were exposed and poking his gums. Dr.

Cammann had another appointment with Garza on May 17, 2019, and again examined his

dentures. Upon evaluation, Dr. Cammann could not find any exposed or sharp wires. Id., ¶

23. Dr. Cammann checked the specific area where Garza claimed wires were protruding,

and found the area was still coated with acrylic and the wires were unexposed. Id.

Nonetheless, Dr. Cammann smoothed and polished the area. Id. Although Garza also

complained of sores in his mouth, Dr. Cammann could not find any mouth sores upon

examination. Id. Dr. Cammann determined Garza’s complaints were likely related to poor

oral hygiene, and again found there was no medical indication that replacement dentures

were necessary because Garza’s existing dentures were functioning properly. Id.

       On summary judgment, Dr. Cammann explains she concluded replacement dentures

were not medically necessary because:

        [She] determined on multiple occasions that Mr. Garza’s dentures were
       otherwise functional and capable of chewing food: The removal appliances
       were stable. They had posterior occlusion, which allows him to masticate his
       food, and lateral excursions. He was only missing one artificial tooth, #11,
       on the upper denture, giving him 13 teeth to function with. On the lower
       partial denture, Mr. Garza had a total of 13 teeth to eat with. In all, he had 26
       teeth to masticate food with. By comparison, a patient who has all their teeth
       in their mouth with “wisdom teeth” has 32. A majority of people have 28
       teeth in their oral cavity once they have their wisdom teeth removed. In my
       experience, a patient like Mr. Garza would be perfectly capable of eating
       food either with his dentures or solely with his remaining teeth.

Id., ¶ 24. In addition, Dr. Cammann explained Garza’s commissary records indicate he was

capable of eating many types of food. For instance, Garza’s 2018 commissary records


MEMORANDUM DECISION AND ORDER - 27
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 28 of 35




illustrate he purchased and presumably ate things such as chips, raisins, pork rinds,

crackers, atomic fireball candy, mixed nuts, and Snickers. Id., ¶ 25; Dkt. 28-17. After his

May 17, 2019 appointment with Dr. Cammann, Garza continued to purchase and

presumably eat similar items that would be difficult to consume if his dentures were not

functioning, including Jolly Ranchers, Whoppers, Milk Duds, chips, tortillas, nuts, cookies,

and crackers. Id. Finally, Dr. Cammann noted that Garza is 5’5 and weighs 240 pounds. Id.

Dr. Cammann contends this could not occur if Garza was unable to eat. Id.

       On summary judgment, the Corizon Defendants have shown Dr. Cammann was

consistently responsive to Garza’s dental needs and that her decision not to replace his

dentures was medically acceptable. Toguchi, 391 F.3d at 1061. The burden thus shifts to

Garza to set forth a genuine dispute of material fact as to the adequacy of Dr. Cammann’s

treatment. “Summary judgment is appropriate if the moving party presents evidence that

shows that no genuine issue of material fact exists and that it is entitled to judgment as a

matter of law. Once the moving party has met this initial burden, the nonmoving party has

the subsequent burden of presenting significant probative evidence tending to support its

claim that material, triable issues of fact remain.” Ferguson v. Greater Pocatello Chamber

of Commerce, 848 F.2d 976, 979 (9th Cir. 1988).

       The only evidence Garza submits on summary judgment is his May 14, 2019

grievance and his declaration, which both contend his dentures have teeth missing and

wires protruding into his gums, causing him significant pain and an inability to chew or

digest his food. Dkt. 27-3, ¶¶ 4-5, 12–13; Dkt. 33, at 3 (citing Dkt. 27-5); Dkt. 33-2

(incorporating Dkt. 27-3). Yet, Garza does not respond to Dr. Cammann’s repeated


MEMORANDUM DECISION AND ORDER - 28
         Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 29 of 35




conclusion, after multiple evaluations of Garza’s mouth and dentures, that, despite

aesthetic damage to his dentures, Garza still had 26 out of 28 teeth, an even bite, an

anchored lower partial denture, and the ability to chew food with his posterior teeth. Dkt.

28-6, ¶¶ 18, 20, 23, 24. Nor does Garza respond to Dr. Cammann’s specific finding, after

her evaluation on May 17, 2019, that Garza’s dentures did not have any protruding wires

and that the wires of which Garza complained were coated with acrylic and unexposed. Id.,

¶ 23. Garza also ignores Dr. Cammann’s contentions that she smoothed and polished his

dentures to ensure there were no wires protruding, that despite Garza’s complaint of mouth

sores as a result of protruding wires, she could not find any sores in his mouth, and that the

mouth pain of which Garza complained was likely due to poor oral hygiene, and not a

problem with his dentures, since there was no medical indication his dentures would impair

his ability to eat. Id.

        In the absence of any contradicting evidence—whether through expert testimony,

recommendations from other treating providers, health records to support his claim that he

is unable to eat, or any other probative evidence to suggest Dr. Cammann’s refusal to

replace his dentures was medically inappropriate17—Garza fails to show Defendants’

failure to provide him with replacement dentures violated the Eighth Amendment. Garza’s

conclusory allegation that he needs replacement dentures is insufficient to overcome Dr.



17
  For instance, Garza does not submit declarations from other inmates to verify his complaint that he is
unable to eat. He also does not cite any of his prison medical records to support his contention that he is
unable to eat or has trouble digesting food. In fact, there are no health services records to suggest Garza
was ever treated for weight loss or any other conditions associated with an inability to chew his food. Dkt.
28-7–28-14. Further, Garza’s commissary purchases, height and weight also undermine his claim that he
has difficulty chewing and digesting his food.


MEMORANDUM DECISION AND ORDER - 29
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 30 of 35




Cammann’s consistent conclusion that replacement dentures are not medically necessary.

See, e.g. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989) (explaining differences in

judgment between an inmate and prison medical personnel regarding appropriate medical

diagnosis and treatment are insufficient to withstand summary judgment on a deliberate

indifference claim); Miles v. Daniels, 231 Fed. App’x. 591, 592 (9th Cir. 2007) (affirming

summary judgment in favor of defendant dentist where, inter alia, despite defendant’s

claimed symptoms, there was no evidence to suggest inmate’s medical condition was

exigent); Kamakeeaina v. City & Cty. of Honolulu, No. 11-00770 JMS/RLP, 2014 WL

1691611, at *18 (D. Haw. Apr. 29, 2014) (granting summary judgment on prisoner’s

Eighth Amendment claim against his treating physician where plaintiff did not submit any

competent evidence to show defendant physician’s treatment was medically unacceptable

and plaintiff instead simply disagreed with defendant physician’s “diagnosis concerning

the care he required.”); Elliot v. Reddy, No. 2:10-cv-02980 MCE KJN P., 2014 WL

1877566, at *26 (E.D. Cal. May 9, 2014) (granting summary judgment in favor of prison

physician where plaintiff failed to present contradicting expert evidence, “or any other

remarkable evidence of record” to contradict defendant’s expert’s opinion that physician’s

treatment met the appropriate standard of care).

      Second, even if the Court were to instead conclude Garza’s unsubstantiated

allegations are sufficient to defeat summary judgment with respect to the adequacy of Dr.

Cammann’s treatment, Garza ignores the second prong of the subjective element of

deliberate indifference all together, and does not present any evidence to suggest Dr.

Cammann knew of and disregarded an excessive risk to his health when she refused to


MEMORANDUM DECISION AND ORDER - 30
         Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 31 of 35




provide him with replacement dentures.18 Toguchi, 391 F.3d at 1058. As detailed herein,

Dr. Cammann evaluated Garza’s mouth and dentures every time he filed an HSR. After

each evaluation, Dr. Cammann determined Garza’s existing dentures were aesthetically

damaged, but that repair and/or replacement was not required because the dentures were

still functional. Dr. Cammann also took steps to adjust or smooth Garza’s dentures to

address his claims of discomfort. Even if Dr. Camman’s conclusion that replacement

dentures were not medically necessary was wrong, there is no evidence she was aware of

a substantial risk of serious harm to Garza’s health as a result of this decision. Instead, Dr.

Cammann’s consistent finding that the damage to Garza’s dentures would not impact his

ability to chew food, coupled with an absence of any evidence to the contrary, illustrates

Dr. Cammann was not aware of, and did not consciously disregard, a serious risk of harm

to Garza’s health in denying him replacement dentures. Dkt. 28-6, ¶¶ 17, 18, 20, 23, 24,

25.

        A “complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323. In

addition to the insufficient evidence offered with respect to the adequacy of his medical

treatment, Garza cannot survive summary judgment because he fails to show Dr. Cammann

deliberately disregarded an excessive risk to his health in denying him replacement

dentures.



18
  In fact, in his Response to the Corizon Defendants’ Motion for Summary Judgment, Garza underscores
Dr. Cammann was not aware that he purportedly had difficulty eating because she did not sit at meals with
him, did not see how hard it was for him to chew food, and did not personally experience the difficulties he
had when chewing and digesting food. Dkt. 33, at 3.


MEMORANDUM DECISION AND ORDER - 31
         Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 32 of 35




        b. Brewer and Tillemans

        Garza also claims Brewer and Tillemans were deliberately indifferent because they

“did not correct the unconstitutional actions of Defendant Cammann nor the illegal policy

of having to wait 5 years to obtain [replacement] dentures.” Dkt. 33, at 4. Brewer and

Tillemans did not participate in Garza’s medical treatment—their only interactions with

Garza involved their review of his May 14, 2019 grievance. Garza’s claim against Brewer

and Tillemans fail because he has not set forth evidence to suggest Dr. Cammann’s

treatment was deliberately indifferent, and, in the absence of a constitutional injury, does

not have standing to challenge the Dental SOP.19

        c. Corizon

        To state a claim against a private entity performing state functions under Monell, a

plaintiff must show: (1) the plaintiff was deprived of a constitutional right; (2) the entity

had a policy or custom; (3) the policy or custom amounted to deliberate indifference to the

plaintiff’s constitutional right; and (4) the policy or custom was the moving force behind

the constitutional violation. Mabe, 237 F.3d at 1110–11. Garza’s claim against Corizon

fails as a matter of law because he has not shown that any individual state actors were

deliberately indifferent to his dental condition. Long v. Cty. of Los Angeles, 442 F.3d 1178,



19
   As noted, Garza contends Defendants denied his request for replacement dentures based solely on the
Dental SOP. As explained in detail, however, Dr. Cammann repeatedly concluded, after multiple
evaluations of Garza’s existing dentures, that replacement dentures were not medically necessary because
Garza’s existing dentures were functional. If Dr. Cammann had instead concluded (or there was other
probative evidence to suggest) Garza needed replacement dentures, but Dr. Cammann did not order them
due to the Dental SOP, the Court would be in the position to review the constitutionality of the Dental SOP.
The Court is not in such position here because there is no evidence to suggest Dr. Cammann’s decision not
to order replacement dentures for Garza was medically inappropriate, regardless of the Dental SOP.


MEMORANDUM DECISION AND ORDER - 32
        Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 33 of 35




1186 (9th Cir. 2006) (explaining that to impose liability under Monell, a plaintiff must

show that the entity’s employees violated the plaintiff’s constitutional rights); City of Los

Angeles v. Heller, 475 U.S. 796, 799 (1986) (“[N]either Monell . . . nor any other of our

cases authorizes the award of damages against a municipal corporation based on the actions

of one of its officers when . . . the officer inflicted no constitutional harm.”).

       Garza argues Corizon is liable because they enforce the Dental SOP and “this policy

did and continues to subject Plaintiff to cruel and unusual punishment; not providing him

replacement denture[s] because he is not eligible except once every 5 years.” Dkt. 33, at 6.

To prevail on his municipal liability claim, Garza must first set forth evidence that Dr.

Cammann (or any other named Defendant) denied him medically necessary replacement

dentures with a conscious disregard for his health. As explained above, Garza does not do

so on summary judgment. Because Garza fails to support his deliberate indifference claim

against Dr. Cammann—or any other Defendant—his Monell claim against Corizon fails as

a matter of law. Lockett v. Cty. of Los Angeles, 977 F.3d 737, 741 (9th Cir. 2020) (citing

Scott v. Henrich, 39 F.3d 912, 916 (9th Cir. 1994)) (holding municipal defendants could

not be held liable where no constitutional violation occurred).

       5. Siegert’s Motion for Summary Judgment (Dkt. 37)

       Garza also claims Siegert—the Health Services’ Director for IDOC—was

deliberately indifferent in denying his appeal of Tilleman’s denial of his May 14, 2019

grievance. Siegert did not participate in Garza’s dental treatment. Although Siegert is a

Registered Nurse, she does not provide medical treatment to inmates and does not make

determinations regarding specific medical treatment provided to inmates in her position as


MEMORANDUM DECISION AND ORDER - 33
       Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 34 of 35




Health Services Director. Dkt. 37-2, ¶ 3. Nor is Siegert a dentist. As such, Siegert was

entitled to rely on the medical opinion of Dr. Cammann so long as a reasonable person

would not have determined that Dr. Cammann’s treatment of Garza was inferior. Caplinger

v. CCA, 999 F. Supp. 2d 1203, 1217 (D. Idaho 2014) (citing Snow v. McDaniel, 681 F.3d

978, 985 (9th Cir. 2012) overruled on other grounds in Peralta v. Dillard, 744 F.3d 1076,

1083 (2014). Because there is no evidence to suggest Dr. Cammann’s treatment was

medically unacceptable—let alone that Dr. Cammann’s treatment should have appeared

unacceptable to a person untrained in dentistry—Siegert is entitled to judgment as a matter

of law. Caplinger, 999 F. Supp. 2d at 1217.

                                      IV. CONCLUSION

      For the foregoing reasons, Defendants are entitled to summary judgment and

Garza’s case is appropriately dismissed with prejudice.

                                        V.     ORDER

      NOW, THEREFORE, IT IS HEREBY ORDERED:

      1. Garza’s Motion for Summary Judgment Against Dr. Cammann, Corizon,

          Brewer, Tillemans and Siegert (Dkt. 27) is DENIED;

      2. The Corizon Defendants’ Motion for Summary Judgment (Dkt. 28) is

          GRANTED;

      3. Garza’s Request to Grant Summary Judgment Against Defendant Rona Siegert

          (Dkt. 32) is DENIED;

      4. Garza’s Motion to Strike (Dkt. 34) is DENIED;

      5. Siegert’s Motion for Summary Judgment (Dkt. 37) is GRANTED;


MEMORANDUM DECISION AND ORDER - 34
     Case 1:19-cv-00275-DCN Document 42 Filed 03/31/21 Page 35 of 35




     6. The Court will enter a separate judgment in accordance with Fed. R. Civ. P. 58.


                                              DATED: March 31, 2021


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 35
